Title: General Orders, 22 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh. Monday April 22. 82.
                            Parole
                            C. Signs.
                        
                        The United States in Congress assembled having been pleased by their Proclamation dated the 19th March last
                            to appoint Thursday next the 25th Instant to be set apart as a day of Fasting humiliation and Prayr for certain special
                            purposes therein mentioned: the same is to be Observed accordingly throughout the Army, and the different Chaplains will
                            prepare Discourses Suited to the Several Objects injoin’d by the said Proclamation. 
                    